ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
GMR Research and Technology, Inc.            )      ASBCA No. 59132
                                             )
Under Contract No. N00014-05-C-1054          )

APPEARANCE FOR THE APPELLANT:                       Rosario Mario F. Rizzo, Esq.
                                                     Concord, MA

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Cara A. Wulf, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 90
days of the date of this Order.

      Dated: 13 July 2015



                                                  dministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59132, Appeal ofGMR Research
and Technology, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals